

116 HR 7124 IH: Limitations on the Insurrection act including Mechanisms for Invoking its Termination Act
U.S. House of Representatives
2020-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7124IN THE HOUSE OF REPRESENTATIVESJune 8, 2020Mr. Brown of Maryland (for himself, Mr. Khanna, Ms. Norton, Mr. Ted Lieu of California, and Mr. Moulton) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to provide for additional requirements for the use of authority under the Insurrection Act, and for other purposes.1.Short titleThis Act may be cited as the Limitations on the Insurrection act including Mechanisms for Invoking its Termination Act or the LIMIT Act.2.Additional requirements for use of authority under Insurrection Act(a)Additional requirements(1)In generalChapter 13 of title 10, United States Code, is amended by adding at the end the following new section:256.Requirements for use of authorityThe authority under section 251, 252, or 253 of this title—(1)may only be exercised after the President declares a national emergency under the National Emergencies Act (50 U.S.C. 1601 et seq.) applicable to the situation for which the authority is exercised; and(2)may not be exercised if the national emergency has been terminated..(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 255 the following new item:256. Requirements for use of authority..(b)Conforming amendmentsSuch chapter is further amended—(1)in section 251, by striking Whenever and inserting Subject to the requirements under section 256 of this title, whenever;(2)in section 252, by striking Whenever and inserting Subject to the requirements under section 256 of this title, whenever; and(3)in section 253, by striking The President and inserting Subject to the requirements under section 256 of this title, the President. 